Citation Nr: 1415211	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a back disability, to include lumbar spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1955 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran provided testimony at a July 2012 videoconference hearing in Los Angeles, California before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A remand is again necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has contended that his current back disability is the result of an in-service injury to his back during training, while lifting 500 pound artillery equipment.  In his May 2007 Notice of Disagreement, the Veteran stated he was placed on light duty for 15 days while serving in Germany.  The Board notes that the RO has attempted to retrieve the Veteran's service treatment records.  However, these records are unavailable because they were apparently destroyed by fire while in the possession of the Government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where records are apparently lost while in the possession of the government, a heightened obligation applies to consider carefully the benefit-of-the-doubt rule).

In support of his claim, the Veteran has submitted an Abstract of Medical Record from his military service, which noted that he suffered an acute back strain on January 10, 1957.  He also submitted an undated certificate signed by a battalion surgeon which states that examination of the Veteran revealed "no significant physical abnormality."

In August 2013, the Veteran was afforded a fee-based VA examination, where he was diagnosed with intervertebral disc syndrome, lumbar spine bilateral lower extremity radiculopathy.  The examiner opined that the Veteran's current spinal disability was less likely as not due to any incident during active duty service.  In support of his opinion, the examiner stated that the Veteran's condition was likely due to post-service employment and natural aging process of wear and tear to the back.  He also incorrectly stated that the Veteran had a back injury in 2008 which could have aggravated his current condition, prompting the Board to remand the case in October 2013 for a clarifying medical opinion.  

In January 2014, the same examiner again provided a negative nexus opinion, stating that the Veteran's back disability was less likely than not related to his low back strain in January 1957 or otherwise related to military service.   The examiner noted that the Veteran's service treatment records did not show a chronic back condition while in service.   The examiner also stated that the earliest dated record to document either a back injury or complaint is in 1992 following the Veteran's work-related injury.  He stated that the Veteran's private medical records suggested a history of low back pain that dating back to 1992, well after discharge from active duty service.  In light of this, the examiner concluded that it was less likely as not that the Veteran's current back disability had its onset while in service.

Unfortunately, the January 2014 medical opinion can be afforded no probative value because it is also based on inaccurate statements.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  First, the examiner could not affirmatively state that the Veteran's service treatment records showed no evidence of a chronic back condition because such records were found by the RO to be unavailable.  The only medical evidence in the Veteran's file relating to service was a medical records abstract that noted one episode of acute back strain in January 1957 and an undated certificate signed by a battalion surgeon.  Second, the examiner was incorrect in stating that the earliest medical records documenting the Veteran's back pain date back to 1992.  A March 1976 private treatment record in the Veteran's file specifically notes "lower backache."  And in October 1977, a second private treatment record reflects that the Veteran had injured his back while bending over at work.  He was diagnosed with lumbosacral spine strain, recurrent.  Further, the October 1977 record notes that the Veteran had a previous back injury.

In light of the aforementioned deficiencies, there continues to be no adequate medical opinion of record that could be relied on to adjudicate the Veteran's claim.  This leaves the Board no discretion but to remand the Veteran's claim for yet another clarifying opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the August 2013 back disability examiner in accordance with 38 C.F.R. § 4.2 for an addendum medical opinion.  If that examiner is not available, provide the claims file to another examiner of suitable background and experience to render an opinion as to whether any portion of the Veteran's current spinal disability is likely due to any incident of his active duty service.  The Veteran's claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the opinion.  A notation that this review has occurred should be annotated in the addendum opinion. 

The examiner must answer the following question: 

Whether it is at least as likely as not (50 percent probability) that the Veteran's current back disability had onset during service (such as when he sustained a low back strain in January 1957) or is otherwise related to his military service?  

The opinion should address the Veteran's contention that he had continuity of symptomatology of a back disability since service that was only aggravated by the post service injury in 1992 (as opposed to having originated as a result of the post service injury).  Specifically, the medical opinion concerning the etiology of the Veteran's back condition should be based on a complete rationale that is factually accurate and takes into account his competent statements, as well as his full medical history, to include March 1976 and October 1977 private treatment records that note medical treatment for his back.  The examiner should also include in his discussion the relevance of an August 10, 2000 letter from the Department of Labor Office of Worker's Compensation which characterized his March 1992 work-related injury as "aggravation degenerative disease."

If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify and explain his conclusion.

2. Then re-adjudicate the Veteran's claim.  If it remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



